UNITED STATES DISTR|CT COURT

MlDDLE DlSTR|CT OF LOU|S|ANA
THOMAS B. MOWREY CIV|L ACT]ON
VERSUS

18-260-SDD-RLB

|V|ARTHA JEAN HARR|S

RUL|NG
The Courtl after carefully considering the Corm:;)l¢';ir'ht,1 the record, the law
applicable to this action, and the Repon‘ and lR’ecommerzdalion2 of United States
|V|agistrate Judge Richard L. Bourgeois, Jr. dated October 17, 2018, to Which no objection
has been filed, hereby approves the Repcn‘ and Recommendalr`on of the |V|agistrate
Judge and adopts it as the Court's opinion herein.
ACCORD|NGLY, the F’|aintii"f’s Complafnt3 is hereby dismissed without prejudicel

Signed in Baton Rouge, Louisiana on Dccembcr 14. 2018.

M¢:Z /{I/&¢ ¢r,

 

CH|EF JUDGE HELLY D. DlCK
UN|TED STATES DlSTRlCT COURT
MlDDLE D|STR|CT OF LOU|S|ANA

 

1 Rec. Doc. 1.
2 Rec. Doc. 12.
3 Rec. Doc. 1.

